DETAILED ACTION
The following is a non-final office action is response to communications received on 01/04/2022.  Claims 1-20 are currently pending and addressed below.  Claims 2-6 & 12-20 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Species B (Claims 1-2 & 7-11) in the reply filed on 01/04/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the attachment device is selected from the group consisting of coils barbs or combinations thereof adapted to engage the heart valve of the patient (Claim 2), must be shown or the feature(s) canceled from the claim(s).  Figures 4-9 illustrate wherein the attachment device is adapted to engage either the ventricular wall and/or the papillary muscles, but not the heart valve.  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-the attachment device is selected from the group consisting of coils barbs or combinations thereof adapted to engage the heart valve of the patient.  It is unclear how the heart valve could comprise a cord (132) connected to the stent and an attachment device connected to the cord to couple the stent to heart tissue (as required in claim 1), and further have the attachment device connect to the heart valve.  Throughout the specification and figures, the attachment device (138) is discussed as being configured for connection to either the ventricular wall (Figs 8A-9) or the papillary muscles (Figs 4-7), but not the heart valve in which stent (112) resides.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 & 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braido et al. (US 10,179,042).

    PNG
    media_image1.png
    460
    772
    media_image1.png
    Greyscale

Regarding Claim 1, Braido teaches a prosthetic heart valve (200), comprising: a collapsible and expandable stent (500) having an inflow end (210) and an outflow end (212), the stent including struts forming a plurality of cells (254), the plurality of cells being connected to one another in a plurality of annular rows around the stent; a collapsible and expandable valve assembly (260) secured to the stent, the valve assembly including a cuff (264) and a plurality of leaflets (262) having an open configuration and a closed configuration; a cord (510) connected to the stent; and an attachment device (530) operatively connected to the cord and configured to couple the stent to heart tissue of a patient (Col 7: lines 9-15).
Regarding Claim 2, as best understood (see 112 rejection supra), Braido teaches wherein the attachment device is selected from the group consisting of coils barbs (Figs 6E-6G) or combinations thereof adapted to engage the heart valve of the patient.
Regarding Claim 7, Braido teaches wherein the attachment device is selected from the group consisting of clasps, barbs, coils (Figs 6E-6G) or combinations thereof configured to couple the stent to the papillary muscles of the patient (Col 7: lines 9-15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braido et al. (US 10,179,042) in view of McAfee (US 10,799,356).

    PNG
    media_image2.png
    670
    585
    media_image2.png
    Greyscale

Regarding Claim 8, as set forth supra, Braido discloses the invention substantially as claimed.  However, Braido does not disclose wherein the device further comprises a bridge adapted to be coupled between a first papillary muscle and a second papillary muscle of the patient. 
McAfee teaches a valve treatment system in the same field of endeavor.  Said system comprising: a replacement heart valve comprising an expandable frame and a plurality of leaflets for implantation within the native heart valve (Col 9: lines 20-24); a bridge (tethering element 120) configured to extend between first (42) and secondary (44) papillary muscles; and a linking element (150) extending from the frame to the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the anchoring components of Braido (510 & 530) with the anchoring components as taught by McAfee (120 & 150), in order to provide an alternative heart replacement valve system that reduces both chordae tension and dilation/distension of the left ventricle.
Regarding Claim 9, the combination teaches wherein the system further comprises a clamp (134 & 144) for tensioning the bridge/tether (120).  
Regarding Claim 10, the combination teaches wherein the bridge/tether (120) includes a first clasp (142) configured to attach to the first papillary muscle (44) and a second clasp (132) configured to attach to the second papillary muscle (42).  
Regarding Claim 11, the combination teaches wherein the system further comprises an attachment member (shown) connected to the cord (150) and operative to couple the cord to the bridge/tether (120), the attachment member being selected from the group consisting of clasps, hooks or combinations thereof (Col 12: lines 17-23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774